210, 1167 Kensington Cr. N.W Calgary, Alberta Canada T2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech® Inc. Announces Issuance of 32nd U.S. Patent CALGARY, AB September 1, 2009 - Oncolytics Biotech Inc. (TSX: ONC, NASDAQ: ONCY) (“Oncolytics”) today announced that it has been granted its 32nd U.S. Patent, No. 7,582,289, entitled “Viruses for the Treatment of Cellular Proliferative Disorders.” The patent claims cover methods of using modified parapoxvirus orf virus to treat Ras-mediated cancers. “This U.S. patent expands our intellectual property portfolio regarding oncolytic viruses, in addition to reovirus, that can be modified to grow selectively in Ras-mediated cancers,” said Mary Ann Dillahunty, Vice President of Intellectual Property for Oncolytics.“Including the patent issued today, Oncolytics has now secured five U.S. patents covering the use of other oncolytic viruses to treat Ras-mediated cancers.Patents covering similar subject matter have been granted in other jurisdictions as well.” U.S. Patents issued previously include: · U.S. Patent No. 6,596,268, which covers adenoviruses modified in the VAI gene; · U.S. Patent No. 7,344,711, which covers adenoviruses modified in the VAI and VAII genes; · U.S. Patent No. 6,649,157, which covers herpes simplex virus (HSV) mutated in the γ134.5 gene; and · U.S. Patent No. 7,252,817, which covers modified HSV, where the γ134.5 gene is lacking, inhibited or mutated such that PKR activation is not blocked. About Oncolytics Biotech Inc.
